397 U.S. 247 (1970)
NORTHERN FREIGHT LINES, INC., ET AL.
v.
UNITED STATES ET AL.
No. 1100.
Supreme Court of United States.
Decided March 16, 1970
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA.
Guy H. Postell, David A. Sutherlund, David Axelrod, Roland Rice, John S. Fessenden, Richard R. Sigmon, Peter T. Beardsley, R. Edwin Brady, Albert B. Rosenbaum, Donald E. Cross, Bryce Rea, Jr., Eugene T. Liipfert, and William O. Turney for appellants.
Solicitor General Griswold, Assistant Attorney General McLaren, Howard E. Shapiro, Robert W. Ginnane, Fritz R. Kahn, and Raymond M. Zimmet for the United States et al., John E. Robson and Arthur M. Wisehart for Railway Express Agency, Inc., and John J. C. Martin for Drug & Toilet Preparation Traffic Conference et al., appellees.
PER CURIAM.
The motions to affirm are granted and the judgment is affirmed.